PER CURIAM.
In this Anders appeal, we affirm the judgment and sentence, but strike the public defender’s fee, as the record fails to show that appellant was advised of his right to object to the amount as required by Florida Rule of Criminal Procedure 3.720(d)(1). See also Palmer v. State, 664 So.2d 1162 (Fla. 5th DCA 1995). On remand, the trial court may reimpose the fee after compliance with the rule. We also note that the sentence form was not checked to indicate appellant was sentenced as an habitual felony offender and remand to correct this scrivener’s error.
JUDGMENT AND SENTENCE AFFIRMED; PUBLIC DEFENDER’S FEE STRICKEN; REMANDED TO CORRECT SCRIVENER’S ERROR.
COBB, W. SHARP and HARRIS, JJ., concur.